              Case 4:19-cv-00892-HSG Document 31 Filed 04/04/19 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

                         Plaintiffs,

                         v.                                Case No.: 4:19-cv-00892-HSG

        DONALD J. TRUMP, President of the
United States, in his official capacity; PATRICK
M. SHANAHAN, Acting Secretary of Defense, in
his official capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of                 DECLARATION OF AMANDA
the Treasury, in his official capacity,                    MUNRO
                         Defendants.




         My name is Amanda Munro and I declare:



         1.       My name is Amanda Munro. I am over 18 years old. The information in this

declaration is based on my personal experience and my review of publicly available

information. If called as a witness, I could and would testify competently to these facts. Any

opinions contained in this declaration reflect my personal opinion and judgment.

         2.       My primary residence is 1440 S Almendra Street, Las Cruces, New Mexico,

88001.

         3.       I support the Sierra Club’s mission and goals to encourage the public to explore,

enjoy, and protect the wild places of the earth; to practice and promote the responsible use of the
                                                   1

                                  DECLARATION OF AMANDA MUNRO

                                       CASE NO: 4:19-cv-00892-HSG
            Case 4:19-cv-00892-HSG Document 31 Filed 04/04/19 Page 2 of 5



earth's ecosystems and resources; to educate and enlist humanity to protect and restore the

quality of the natural and human environment; and to use all lawful means to carry out these

objectives.

       4.       I have been a Sierra Club member since 2018.

       5.       I spent my childhood exploring the forests of rural Northern California, where I

grew up catching lizards and climbing trees. My love of animals and the outdoors led me to

advocacy on behalf of wildlife and their habitat, currently near the U.S.-Mexico border in New

Mexico.

       6.       After graduating from the University of Portland with a degree in Environmental

Ethics & Policy, I moved to Las Cruces, New Mexico in 2017. I currently work for the

Southwest Environmental Center, an organization dedicated to both conservation and social

justice in New Mexico. In my position, I engage in public education and outreach, generally

educating local people about the socially and environmentally destructive effects of a border wall

on their community. I love this work because it allows me to enjoy the unique and beautiful

desert landscapes along the New Mexico border in what the U.S. Customs and Border Protection

(CBP) calls the El Paso Sector.

       7.       I am particularly passionate about protecting New Mexico wildlife along the

border such as pronghorn, bobcats, ocelots, mountain lions, javelina, badgers, mule deer,

coatimundis, and bears. All of these species and more would be impacted by a border wall in the

El Paso Sector. I personally visit this area numerous times per year in my public education work;

but also, I am part of a team that runs a camera monitoring program to document wildlife




                                                 2

                               DECLARATION OF AMANDA MUNRO

                                    CASE NO: 4:19-cv-00892-HSG
              Case 4:19-cv-00892-HSG Document 31 Filed 04/04/19 Page 3 of 5



occurring in and migrating through this area. This work includes the El Paso Sector where the

U.S. Department of Homeland Security’s (DHS) Project 1 wall construction would occur.

         8.       The place I visit most often along the border is on the far eastern side of El Paso

Sector Project 1, just south of NM Route 9. My team has a monitoring station there that allows

us to capture and analyze wildlife migration patterns.

         9.       I am extremely concerned that a border wall in this region would be devastating to

local wildlife because I care deeply about protecting and maintaining healthy populations of

native species. Currently, in some places in this sector, wildlife must navigate vehicle barriers,

but that type of fencing allows wildlife to pass through relatively easily. I understand that DHS

intends to construct and maintain 18-foot high barrier walls that are impenetrable to wildlife.

This new construction would drastically cut off their access to key sources of food and water.

The construction process also clears immense amounts of vegetation as this type of work

requires heavy machinery and improvements to existing roads. In addition, I understand there

would be an increased presence by CBP agents along with increased lighting and upkeep

activities – activities all detrimental to wildlife and detrimental to my use and enjoyment of these

lands.

         10.      In the course of my work, I have also become familiar with destructive flooding

that occurs after border wall construction. After heavy rains, debris can build up on the wall

itself, trapping water and causing deadly flash floods. I am worried about loss of human and

animal life along with associated environmental degradation of fragile desert lands.

         11.      Through my work, I hope to continue to view and enjoy a wide variety of wildlife

species along the border, but I am concerned about the destruction of their habitat, especially the

                                                    3

                                  DECLARATION OF AMANDA MUNRO

                                      CASE NO: 4:19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 31 Filed 04/04/19 Page 4 of 5



loss of migratory corridors. My love of animals brought me to this unique desert landscape and I

fear that a border wall will diminish that happiness and the sense of fulfillment I derive from

visiting these beautiful landscapes and viewing local species.

          12.   During my visits to the border in the El Paso Sector, I am often approached by

CBP agents patrolling the area. These encounters leave me feeling anxious because despite these

areas being fully open to the public, Border Patrol agents go out of their way to intimidate and

make me and other residents feel as if we are trespassing on private property, but we are not. I

intend to continue to visit the El Paso Sector area, but I am deeply concerned that if the wall is

built, the ever-increasing presence of CBP agents will diminish my future enjoyment of this

place.

          13.   I am aware that President Trump declared a national emergency on February 15,

2019 in order to construct a border wall all along the U.S.-Mexico border. It is my understanding

that DHS intends to commence wall construction in the El Paso Sector, Project 1 area in the near

future.

          14.   I am familiar with the litigation filed by the Sierra Club and the Southern Border

Communities Coalition which challenges DHS’s intent to unlawfully construct a border wall in

New Mexico. Based on my deep concerns about the negative environmental impacts associated

with border wall construction near New Mexico Route 9 in the El Paso Sector, I strongly support

this case. As I understand it, DHS has announced it will commence construction in the El Paso

Sector for its Project 1. I have deep concerns about the impacts that border wall construction and

maintenance would likely have on native wildlife and plant species, and on my ability to enjoy

both during my time near the border.

                                                  4

                               DECLARATION OF AMANDA MUNRO

                                    CASE NO: 4:19-cv-00892-HSG
         Case 4:19-cv-00892-HSG Document 31 Filed 04/04/19 Page 5 of 5



        15.     IfDHS constructs a wall in New Mexico's El Paso Sector, I would be harmed

professionally, aesthetically, and spiritually, as set forth in the previous paragraphs of this

declaration. The only way to avoid these injuries is to declare the declaration of a national

emergency invalid and enjoin construction of the wall.




Dated: April 4, 2019
                                                   Amanda Munro                       ----




                                                  5

                                DECLARATION OF AMANDA MUNRO

                                    CASE NO: 4 : 19-cv-00892-HSG
